Citation Nr: 0104693	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
disease. 

2.  Entitlement to service connection for a major depressive 
disorder secondary to left hydrocele.  

3.  Entitlement to a compensable evaluation for left 
hydrocele, postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active duty from November 1961 to January 
1965.  

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The RO, in pertinent part, denied entitlement to service 
connection for intervertebral disc disease and post traumatic 
stress disorder (PTSD), and continued a noncompensable 
evaluation for left hydrocele, postoperative.  

In December 1999 the RO denied entitlement to service 
connection for major depressive disorder as secondary to the 
service-connected left hydrocele.  Also in December 1999 the 
veteran filed a notice of disagreement.  After a statement of 
the case was issued in January 2000, the veteran submitted a 
statement with additional evidence in support of his appeal, 
which was received in November 2000.  

The Board of Veterans' Appeals (Board) has construed the 
veteran's statement that was received in November 2000 as a 
timely filed substantive appeal with the RO December 1999 
denial of service connection for major depressive disorder as 
secondary to service-connected left hydrocele.  

The Board notes that the veteran withdrew his claim of 
entitlement to service connection for PTSD in November 2000.  
Accordingly, the Board finds that such issue is no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); 
38 C.F.R. § 20.204 (2000).  In the November 2000 statement, 
the veteran appears to reiterate his claim of entitlement to 
service connection for major depressive disorder as secondary 
to the service-connected left hydrocele.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)). 

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The service medical records are negative for complaints, 
findings, or diagnosis of a back disability.  The veteran's 
record of service (DD-214) shows that he received the 
Parachutist Badge.  The post service medical records show a 
current diagnosis of a back disability.  The veteran has 
provided lay evidence of an in-service back injury as a 
result of his parachute jumps.  Given the veteran's history 
as a paratrooper, the Board finds that an examination is 
necessary in order to determine whether his current back 
disability is related his period of service.

The record reflects that the veteran was accorded a VA 
genitourinary examination in January 1999.  Clinical findings 
included tenderness of the left testicle and a small left 
inguinal hernia.  In a supplemental statement of the case 
issued in September 1999, the RO noted that it had reviewed 
VA outpatient treatment records dated from January 1998 to 
June 1999 in conjunction with the veteran's claim for a 
compensable evaluation.  Thereafter, VA pertinent 
genitourinary outpatient treatment records dated from August 
1999 to November 2000 were associated with the claims file.  
It does not appear that the RO had an opportunity to review 
these records.  In this regard the RO did not issue a 
subsequent supplemental statement of the case.  When 
additional pertinent evidence is received after the latest 
supplemental statement of the case, another supplemental 
statement of the case must be issued.  See 38 C.F.R. § 19.31 
(2000).  Inasmuch as the veteran continues to receive 
treatment for his service connected left hydrocele, the Board 
finds that a contemporaneous examination is required in order 
to determine the current nature and extent of its severity.  

As noted in the introduction, the Board finds that the 
veteran has perfected an appeal as to the issue of 
entitlement to service connection for a major depressive 
disorder as secondary to the service-connected left 
hydrocele.  The medical evidence of record, while discussing 
major depressive disorder does not actually provide an 
opinion linking the disability to the service-connected left 
hydrocele.  The record also does not, however, rule out such 
a potential link.

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995).  In this 
regard, the Board finds that a contemporaneous examination is 
required to ascertain the specific nature of any causal 
relationship between the major depressive disorder and the 
service- connected left hydrocele.  

Therefore, in accordance with VA's duty to assist the veteran 
in the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues on 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of the disabilities on appeal.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
for the purpose of ascertaining the 
etiology of intervertebral disc syndrome.  

The claims file and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.


The examiner should conduct a thorough 
examination of the spine and provide a 
diagnosis for any pathology found.  The 
examiner should also provide an opinion, 
based on the available evidence and sound 
medical principles, on whether it is at 
least as likely as not that 
intervertebral disc disease is related to 
the veteran's period of active service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The RO should arrange for a VA 
genitourinary examination of the veteran 
by an appropriate specialist for the 
purpose of ascertaining the nature and 
extent of severity of his left hydrocele.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

4.  The RO should arrange a VA 
psychiatric examination of the veteran in 
order to ascertain the etiology of major 
depressive disorder.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
reviewed in conjunction with the 
examination. 



The examiner should offer an opinion as 
to whether there is a causal link between 
a major depressive disorder and the 
veteran's military service.  The examiner 
should also offer an opinion as to 
whether the major depressive disorder is 
proximately due to or the result of the 
veteran's service-connected left 
hydrocele, or whether, and to what 
degree, if any, the major depressive 
disorder is aggravated by the service 
connected left hydrocele.  If aggravation 
is found present, the examiner must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effects of nonservice-
connected major depressive disorder;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left hydrocele based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of major depressive disorder are 
proximately due to service-connected left 
hydrocele.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2000) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable laws and regulations considered pertinent to 
the issues currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted in this case. The appellant 
need take no action until he is notified by the RO; however, 
the veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claims.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


